Case 17-05542-5-DMW                     Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55                                          Page 1 of 12



  B 2100A (Form 2100A) (12/15)


                            UNITED STATES BANKRUPTCY COURT
                                                Eastern District Of North Carolina

  In re Sylvia C. Curmon ,                                                                           Case No. 17-05542-5-DMW


                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY
  A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
  hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
  than for security, of the claim referenced in this evidence and notice.

  U.S. Bank National Association, not in its individual
  capacity but solely as trustee for the RMAC Trust,
  Series 2018 G-CTT                                                         Wells Fargo Bank, N.A.
  ________________________________________                                  ________________________________________
             Name of Transferee                                                          Name of Transferor

  Name and Address where notices to transferee                              Court Claim # (if known): 6-1
  should be sent:                                                           Amount of Claim: $229,628.47
  Rushmore Loan Management Services, LLC                                    Date Claim Filed: 4/11/2018
  P.O Box 55004
  Irvine, CA 92619

  Phone: 888-504-6700                                                       Phone: 800-274-7025
  Last Four Digits of Acct. #: 3994                                         Last Four Digits of Acct. #: 5277

  Name and Address where transferee payments
  should be sent (if different from above):
  Rushmore Loan Management Services, LLC
  P.O. Box 52708
  Irvine, CA 92619

  Phone: 888-504-6700
  Last Four Digits of Acct. #: 3994



  I declare under penalty of perjury that the information provided in this notice is true and correct to the
  best of my knowledge and belief.

  By:    /s/ Mark A. Baker                                                     Date:          March 23, 2021
        Transferee/Transferee’s Agent


  Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 17-05542-5-DMW        Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55             Page 2 of 12




                                  CERTIFICATE OF SERVICE
  The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
  of age and that the TRANSFER OF CLAIM OTHER THAN FOR SECURITY in the above
  captioned case was this day served upon the below named persons by mailing, postage prepaid,
  first class mail or by electronic service copy of such instrument to each person, party, and/or
  counsel at the addresses shown below:

  Via U.S. Mail

  Sylvia C. Curmon
  5004 Arbor Chase Dr
  Raleigh, NC 27616




  Via CM/ECF electronic service:
  Ruth M Allen
  Law Office of Dennis Jay Sargent, Jr.
  2500 Regency Parkway
  Cary, NC 27518

  John F Logan
  PO Box 61039
  Raleigh, NC 27661-1039



  Dated: March 23, 2021


                                              Respectfully submitted,
                                              /s/ Mark A. Baker
                                              Mark A. Baker, NC Bar No. 32382
                                              McMichael Taylor Gray, LLC
                                              3550 Engineering Drive, Suite 260
                                              Peachtree Corners, GA 30092
                                              Telephone: (404) 474-7149
                                              Facsimile: (404) 745-8121
                                              E-mail: mbaker@mtglaw.com
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 3 of 12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 4 of 12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 5 of 12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 6 of 12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 7 of 12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 8 of 12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 9 of 12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 10 of
                                      12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 11 of
                                      12
Case 17-05542-5-DMW   Doc 25 Filed 03/29/21 Entered 03/29/21 16:42:55   Page 12 of
                                      12
